Holmes, J.
This matter involves the appeal of a judgment of the Court of Appeals for Cuyahoga County affirming an order of the Court of Common Pleas which held that the exemption under R.C. 2907.35(C) of motion picture operators or projectionists from the operation of the obscenity statute R.C. 2907.31, pertaining to disseminating matter harmful to juveniles, and R.C. 2907.32, dealing generally with pandering obscenity, was unconstitutional as being violative of the Equal Protection Clause of the Fourteenth Amendment to the United States Constitution.
The major issue presented here is before this court in an unusual, if not *130unique, stance. The questioned section of law, R.C. 2907.35(C), became effective January 1, 1974 and reads as follows:
“Sections 2907.31 and 2907.32 of the Revised Code do not apply to a motion picture operator or projectionist acting within the scope of his employment as an employee of the owner or manager of a theater or other place for the showing of motion pictures to the general public, and having no managerial responsibility or financial interest in his place of employment, other than wages.”
It appears that this section had not been justiciably questioned by municipal prosecutor’s offices in Ohio, including the prosecutor’s office of the city of Cleveland, until the pronouncement by the Court of Appeals for Cuyahoga County, in an appeal brought by a convicted adult bookstore clerk, that this section of law was unconstitutional as related to those defendants in that it was repugnant to the Equal Protection Clause of the Fourteenth Amendment to the United States Constitution. See State v. Burgun (1976), 49 Ohio App. 2d 112 [3 O.O. 3d 177].
It appears that the city of Cleveland took the position following the holding in Burgun that even though the bookstore clerks did not have standing to question the constitutionality of this section of law, the opinion of the Court of Appeals did pronounce the law of the district, even though in the form of “judicial dictum.”
The city shows that additional challenges to the exception of R.C. 2907.35(C) followed in appeals of convictions of adult bookstore clerks and employees. The city prosecutor of Cleveland, it would appear, continued to resist the challenges on the basis that these employees did not have the standing to question the constitutionality of the section.
In the appeal of one of these cases to this court, it was held that the attack upon the statute was not well founded in that “[b]efore an individual can challenge state legislation as violative of the federal constitution he must bring himself within the class affected by the unconstitutional feature.” State v. Burgun (1978), 56 Ohio St. 2d 354, 365 [10 O.O. 3d 485].
Even in light of this court’s having declined to pronounce this section of law unconstitutional, the prosecutor’s office of the city of Cleveland, relying upon the holding of the Court of Appeals of that district, began to prosecute motion picture operators and projectionists. Accordingly, these appellants brought this declaratory judgment action essentially seeking a determination that R.C. 2907.35(C) does not violate the Equal Protection Clause of the Fourteenth Amendment. The case was submitted to the trial court on a limited stipulation of fact that appellants were licensed movie theater projectionists and members of Local 160, Cleveland Motion Picture Operators Union, and that they had been, or were subject to, prosecution by appellee, city of Cleveland, for violation of R.C. 2907.32 notwithstanding the provisions of R.C. 2907.35(C).
The trial court stated that the prior opinion of the Court of Appeals for Cuyahoga County holding the latter section of law unconstitutional was not obiter dictum, but “judicial dictum” — whatever difference in dictum that *131might be. In any event, the trial court concluded, as the city had argued, that the Court of Appeals’ determination of unconstitutionality, although not necessary to the determination of that case, could not “be dismissed as mere obiter dicta, completely superfluous to the holding of the case.”
Although we are inclined to question the firmness of the ground upon which the city of Cleveland based its failure to enforce this statute as written and adopted by the General Assembly, and in so doing rejected the rule of construction that statutes are presumed to be constitutional, we conclude that these appellants did have standing to seek the constitutional determination here. It cannot be denied that these appellants were within the class affected by the statute under question and consideration. It may be observed that the further language of the opinion in State v. Burgun, supra, at page 365, is that “* * * a person who is seeking to raise the issue of the validity of a discriminatory enactment has no standing for that purpose unless he belongs to the class which is prejudiced by the statute.” Such a statement of the law is accurate as it would relate to a claim of an unconstitutionally discriminatory law as was the case in Burgun. However, that statement must not be interpreted as providing the only avenue for the constitutional review of legislation.
Where a complainant asserts the validity of a law in a declaratory judgment proceeding and shows that he is affected by, or materially interested in, a statute or ordinance, and that he has a justiciable cause concerning such law, the litigant’s standing may be established. A justiciable cause may be shown in these instances by the relationship of the parties concerned with the application of the law, and there need not be an actual controversy or violation of the ordinance to give one standing. It was held in the first paragraph of the syllabus in Peltz v. South Euclid (1967), 11 Ohio St. 2d 128 [44 O.O. 2d 129], that:
“Where a municipal ordinance imposing criminal penalties upon a contemplated act will be enforced against a person if he proceeds with that act, such person has standing to test the validity, construction and application of such ordinance by an action for declaratory judgment, and it is unnecessary to demonstrate the existence of an actual controversy for such a person to incur a violation of the ordinance. (Section 2721.03, Revised Code.) (Wilson v. Cincinnati, 171 Ohio St. 104 [12 O.O. 2d 129], approved and followed.)”
The Ohio declaratory judgment sections are supportive of the claimant’s right to bring such an action claiming an affirmative position as to the statute or law. R.C. 2721.02, in pertinent part, states that:
“* * * The declaration may be either affirmative or negative in form and effect. Such declaration has the effect of a final judgment or decree.”1
*132The broad general authority to test the construction of a law is to be found in R.C. 2721.03, which in part states that:
“Any person interested * * * may have determined any question of construction or validity arising under such * * * statute * * * and obtain a declaration of rights, status, or other legal relations thereunder.”2
As to the merits of this matter, we feel that the reasoning and discussion as set forth in the opinions of Common Pleas Judge James J. McMonagle and the then Court of Appeals Judge Blanche Krupansky, are quite determinative of this case, and the author of this opinion shall liberally refer to the contents of those opinions.
We hold that both the Court of Common Pleas and the Court of Appeals quite correctly determined that since this case involved an interpretation of a statute concerning trafficking of obscene materials, no First Amendment rights of free speech were involved. It therefore follows that since no fundamental right or suspect classification' is involved in the instant presentation, the test to determine whether R.C. 2907.35(C) is violative of the Equal Protection Clause of the Fourteenth Amendment to the United States Constitution is whether the classification created by this section bears a rational relation to a legitimate state interest served by the legislation. Ohio Bureau of Employment Services v. Hodory (1977), 431 U.S. 471, 489.
The lower court opinions point out that the classification created by the instant statute is clearly defined in the statute itself as encompassing motion picture projectionists, acting within the scope of their employment who have no managerial responsibility or financial interest in their place of employment, other than wages.
The appellants present to this court, as they did in the courts below, a number of interests which they claim to be legitimate state interests rationally related to the classification created by R.C. 2907.35(C), and also present a number of alleged distinctions between projectionists and other non-managerial, non-interested employees of motion picture theaters.
The appellants first raise the argument that the nature of their function within the theater sets them apart from other non-managerial, non-financially interested employees. Specifically, appellants point out that projectionists in the city of Cleveland must be licensed, and that they are members of a specific motion picture operators union, i.e., Local 160, in Cleveland. The appellants’ argument continues to the effect that as members of the union they are *133parties to the collective bargaining agreements entered into by the union and the theaters in the Cleveland area. Further, that under such agreements the projectionists are assigned to the various theaters on the basis of need and availability and, as such, are not permanent employees of any one theater and may be involuntarily required to work at a theater showing obscene films.
We must disagree. We do not view the projectionists as being any more involuntary employees than any other employee who works in theaters showing pictures that may be classified as obscene. The projectionists are involuntary employees only to the extent that they wish to keep their jobs at that particular establishment. It follows that other employees are similarly involuntary employees only insofar as they wish to keep their jobs at that particular theater showing these movies. There is a real degree of choice in the location of employment.
Further, we hold that the fact that the employee projectionist is a union member and assigned to a given theater by way of union hall assignment does not justify the classification contained in R.C. 2907.35(C). The continuance, or maintenance, of the existing contract arrangements between the projectionists’ union and the various theaters does not rise to the status of a legitimate state interest.
The appellants also argue that, as the projectionists of this filmed material, they are dissimilarly situated from other non-managerial, non-financially interested employees, since projectionists by the nature of their function in the theater possess knowledge of the character of the films being shown, this knowledge being an essential element of the crime of pandering obscenity. Further, it is argued that since other employees do not necessarily possess such knowledge, the latter may avail themselves of a defense to a charge not available to projectionists.
It is true that only persons “with knowledge of the character of the material or performance involved” can be convicted under R.C. 2907.32. However, under R.C. 2907.35(A)(2), a person is presumed to have such knowledge “if he has actual notice of the nature of such material or performance, whether or not he has precise knowledge of its contents.”'
We believe that it cannot be successfully argued that there is any real differential among the employees of a theater as to the knowledge of the character of the material or performance involved for purposes of the statute. A projectionist who must view the film as it is being shown would normally have the precise knowledge of the film’s contents, but can it be reasonably argued that the other employees of that theater would not have actual notice of the nature of the material or performance. We think not, particularly in view of the rather explicit material shown and the written word and art work presented in newspapers and on theater marquees to publicize such motion picture production.
Appellants’ argument also encompasses First Amendment considerations to the effect that projectionists, absent the exemption of R.C. 2907.35(C), would be forced to either censor films as they were being shown or suffer the *134consequences of criminal prosecution. This, as argued by appellants, would result in a chilling effect on the First Amendment exercise of free speech. This argument has little sound basis in the view of the majority of this court as it is difficult to believe that management would permit any projectionist to act as a one-man censor board to edit or delete any portions of the film to be shown to the audience.
Further, as to this argument, no projectionist is required by law to remain in the employment of any theater showing pornographic films which would by such continued employment force the employee to make any such censorship determination. To comply with the law, and remove himself from any potential source of adverse encounter with the law, a motion picture projectionist need only find employment in the less volatile areas of the industry. The law prohibiting the pandering of obscenity is a valid exercise of the General Assembly’s jurisdiction to enact laws in the interest of the health, safety and morals of the general public. The fact that this section of law may adversely affect a person’s employment, by itself, constitutes neither a valid defense to the crime nor a valid reason for exemption from prosecution.
We are aware that the Supreme Courts in other states, such as Washington and Rhode Island, have reached the opposite conclusion in considering this subject.3 Conversely, there are other state Supreme Courts which have concluded that such statutes, exempting projectionists from obscenity prosecution are unconstitutionally discriminatory.4 In any event, we obviously are not bound by the holdings of courts of other jurisdictions on this issue. Our determination in this matter is based upon the law of this state as applied to the facts presented. .
In our review of this questioned section of law, we are fully cognizant of the overriding principle that the presumption of constitutionality of a legislative act is very strong, and that the challenge must establish beyond a reasonable doubt that the statute is unconstitutional. Ohio Public Interest Action Group v. Pub. Util. Comm. (1975), 43 Ohio St. 2d 175 [72 O.O. 2d 98]; State, ex rel. Jackman, v. Court of Common Pleas (1967), 9 Ohio St. 2d 159 [38 O.O. 2d 404]; State, ex rel. Dickman, v. Defenbacher (1955), 164 Ohio St. 142 [48 O.O. 50].
In such a context we have fully considered and analyzed the exemption contained in R.C. 2907.35(C) as well as the arguments presented by appellants that there are legally acceptable differentials in the classification between projectionists and other non-managerial employees having no financial interest in the establishments for which they are employed. After such a review, we conclude that there is no legitimate state purpose which is served by the classification created in R.C. 2907.35(C). Therefore, we hold that the exemp*135tion of motion picture projectionists from prosecution under R.C. 2907.31 and 2907.32, contained in R.C. 2907.35(C), is violative of the Equal Protection Clause of the Fourteenth Amendment to the United States Constitution.
Accordingly, the judgment of the Court of Appeals is affirmed.

Judgment affirmed.

Celebrezze, C.J., Cook, Sweeney, Locher and Palmer, JJ., concur.
C. Brown, J., dissents.
Cook, J., of the Eleventh Appellate District, sitting for W. Brown, J.
Palmer, J., of the First Appellate District, sitting for Krupansky, J.

 R.C. 2721.02 is as follows:
“Courts of record may declare rights, status, and other legal relations whether or not further relief is or could be claimed. No action or proceeding is open to objection on the ground that a declaratory judgment or decree is prayed for. The declaration may be either affirmative or negative in form and effect. Such declaration has the effect of a final judgment or decree.”


 R.C. 2721.03 is as follows:
“Any person interested under a deed, will, written contract, or other writing constituting a contract, or whose rights, status, or other legal relations are affected by a constitutional provision, statute, rule as defined in section 119.01 of the Revised Code, municipal ordinance, contract, or franchise, may have determined any question of construction or validity arising under such instrument, constitutional provision, statute, rule, ordinance, contract, or franchise and obtain a declaration of rights, status, or other legal relations thereunder.
“The testator of a will may have the validity of the will determined at any time during his lifetime pursuant to sections 2107.081 to 2107.085 of the Revised Code.”


 See State v. J-R Distributors, Inc. (1973), 82 Wash. 2d 584, 603-604, 512 P. 2d 1049; State v. Lesieure (R.I. 1979), 404 A. 2d 457, 464.


 See Wheeler v. State (1977), 281 Md. 593, 598-599, 380 A. 2d 1052; State v. Luck (La. 1977), 353 So. 2d 225, 232.